DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 2 and 3.
b.    Pending: 1-7.

Allowable Subject Matter
Claims 1-7 are allowed. 

The closest prior art to the present invention is Hajeck (US  6856556 B1).
Hajeck discloses a storage subsystem, such as a flash memory card, includes a charge pump that receives a power signal from a host system, and generates a regulated power signal that is provided to the storage subsystem's controller. When the power signal from the host is interrupted, the charge pump additionally acts as a backup power supply such that the storage subsystem can continue to operate temporarily. The storage subsystem also includes a voltage detection circuit that monitors the power signal from the host system to detect anomalies therein. The voltage detection circuit responds to detection of an anomaly by asserting a busy signal to block the host system from performing write operations to the storage subsystem. By asserting the busy signal, the voltage detection circuit substantially ensures that the backup, regulated power provided by the charge pump will be sufficient for the controller to complete all outstanding operations.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the control circuit comprises: a circuit for controlling the active or inactive state of the flash memory 20based on a level of the third voltage; and a circuit for controlling the active or inactive state of the memory controller based on both of a level of voltage of the external power and the level of the third voltage.
Regarding independent claim 2 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the control circuit comprises: a circuit for controlling the active or inactive state of the flash memory 15based on a level of the second voltage; and a circuit for controlling the active or inactive state of the memory controller based on both of a level of voltage of the external power and the level of the second voltage.
Regarding independent claim 3 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the control circuit comprises: a detection circuit for outputting a first detection signal varying depending 10on detection of whether a voltage of the external power is at least a first threshold level; a detection circuit for outputting a second detection signal varying depending on detection of whether the second voltage or the third voltage is at least a second threshold level; and a logic circuit for providing a logical and between the first detection signal 15and the second detection signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824